*247The opinion of the court was delivered by
Fenner, J.
This case is similar in essential particulars to that of Brouillette et. al., No. 11,156, just decided.
For the reasons given in that opinion, it is ordered and decreed that the order of the respondent, Judge A. V. Coco, granting a change of venue, be decreed to be irregular, null and void, and that same be now set aside; that further proceedings based on said order be enjoined and prohibited; and that the cases be returned to and reinstated on the docket of the court in Avoyelles parish, to be there proceeded with according to law.